DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation and Contingent Limitations
Claims 1 and 11 contain conditional limitations which include: 
claim 1 and similarly recited in claim 11: 
(1) “adjusting a depth of the 3D content when the first prediction data is larger than a first threshold or the second prediction data is larger than a second threshold; and 
playing the 3D content via the output device based on the adjusted depth, 
wherein the first threshold indicates a minimum degree of dizziness at which the user feels dizzy, and the second threshold indicates a minimum degree of carsickness at which the user feels carsick”
claim 10 and similarly claim 20:
(2) “The method of claim 9, further comprising: if the disparity is frequently varied or the second variation range is impossible to calculate, the 3D content is changed into two-dimensional (2D) content, or the 3D content is output via a different output device.”  
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1)-(2) are sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations (1)-(2) a structure, such as a processor recited in Applicants specification, capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitations (1)-(2) recite either computer processing steps carried out by a computing device or method steps that required a first step if a first condition happens and a second step if a second condition happens. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

Accordingly, Ex Parte Schulhauser applies to limitations (1)-(2). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 1 does not require “adjusting a depth of the 3D content . . . playing the 3D content via the output device based on the adjusted depth” since the conditional limitations are not actually required to occur (i.e., “when” rather than that the prediction threshold is exceeded).


Additional claim interpretation of intended use / intended result language
Claim 3 and similarly claim 13 recite intended use and/or intended result limitations including:
Claim 3:
“wherein the depth is adjusted to allow an adjustment distance indicating an actual distance between the eye and the 3D content to match a convergence distance indicating a distance for focusing the eye on the 3D content” 
The language following “to allow” does not result in a manipulative difference in the steps of the claim and is not given patentable weight when it simply expresses the intended result of a process step positively recited. For example, in Federal Circuit case, Teva Pharms. USA, Inc. v. Sandoz Inc. (In re Copaxone Consol. Cases), 906 F.3d 1013, the court stated that “Claim language without any bearing on the claimed methods should be deemed non-limiting when it does not result in "a manipulative difference in the steps of the claim”.  See Teva Pharms. USA, Inc. v. Sandoz Inc. (In re Copaxone Consol. Cases), 906 F.3d 1013, 1023, 2018 U.S. App. LEXIS 28751, *20.  Adding that “The phrase ‘the regimen being sufficient to reduce the frequency of relapses in the patient’ does not change the express dosing amount or method already disclosed in the claims or otherwise result in a manipulative difference in the steps of the claims” such that “the addition of ‘the regimen being sufficient to’ be therapeutically effective is superfluous, does not change the claimed method or require any additional required structure or condition for the claims, and is therefore non-limiting” (underlining added).  
In addition, in the PTAB case Ex Parte Patrick J. Foody, claim 46 was directed to “a method to reduce the life-cycle CHG emission” similar to the intended result language of claims 1, 12, and 21: 
Dependent claims 51 and 52 recite a numerical range that the life cycle GHG emission associated with the production of the biomethane are reduced . . . pursuant to the process of claim 46 . . . The Examiner rejected claims 51 and 52 because they recite the result of practicing the method of claim 46, and "[a] clause in a method claim is not given patentable weight when it simply expresses the intended result of a process step positively recited . . . we agree with the Examiner that claims 51 and 52 merely recite the result of practicing the method of claim 46, and do not otherwise add any nonobvious limitations to the method of claim 46. See Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1375-76 (Fed. Cir. 2001) (finding that the subject claim expression "is only a statement of purpose and intended result . . . [that] does not result in a manipulative difference in the steps of the claim.").

See 2018 Pat. App. LEXIS 9032, *25 (P.T.A.B. October 31, 2018)
	As in Ex Parte Patrick J. Foody, claims 3 and 13 merely express an intended result of a positively recited depth adjustment step. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “the first threshold indicates a minimum degree of dizziness at which the user feels dizzy, and the second threshold indicates a minimum degree of carsickness at which the user feels carsick” as recited in claim 1 and similarly recited in claim 11 is unclear and indefinite in view of the specification and the remaining claim language. For example, it is unclear what “minimum” conveys. Does it mean minimum dizziness for a scale of general dizziness overall? 
Claims 3-5 and 13-15 are indefinite for reciting the limitation “a convergence distance indicating a distance for focusing the eye on the 3D content” in claim 3 since it is unclear how a distance can “indicate” a distance and it is further unclear how a “distance for focusing an eye” translates to an actual distance, i.e., the metes and bounds of what is and is not required is unclear. In addition, it is unclear whether the adjustment distance or the convergence distance or both are the distances being adjusted to result in a match. If it is the adjustment distance, it is unclear how the system itself adjusts the distance between an eye and 3D content since the position of the user is not controlled by the system and the 3D content on a stationary screen is immovable. 
Similarly claims 5 and 15 are rejected as indefinite for reciting “the disparity is altered by changing at least one of the first distance, the second distance, or the angle”, however each of these such as the difference in distance between an eye position and 3D content or the device playing the 3D content or an angle between an eye and an output device do not appear to be controllable by the system since the user eye position is not controllable and the display/ output is stationary. For example, a search of the specification did not result in any detail of how the angle could be adjusted by the system. 
Claims 6 and 16 are indefinite for reciting the limitation “the variable data includes the first distance, the second distance, and the angle, and wherein the invariable data includes the eye position and the type of the 3D content” since it is unclear how an eye position is invariable since a users eye position will constantly be varied in a manner unpredictable by the system (i.e., FIG. 23 “users eye position is varied”; ¶ 430 “the eye position may be frequently varied”). In addition, “type” is unclear and indefinite as a modifier to 3D content since the specification provides no definitions, examples or explanation as to what this could mean creating further uncertainty as to whether this type could be variable or invariable. 
Claims 7 and 17 are indefinite for reciting the limitation “content playback information”. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the specification provides no guidance as to what the metes and bounds of content playback information includes or does not include. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 8, 12-16 and 18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, or for reciting a limitation that replaces or omits a limitation in a parent claim, even though it placed further limitations on the remaining elements or added still other elements. See MPEP 608.01(n), section III “test for proper dependency” (“a claim in dependent form shall contain . . . (i) a reference to a claim previously set forth, and (ii) then specify a further limitation of the subject matter claimed . . . if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.”) 
Each of claims 2-6, 8, 12-16 and 18 merely recite further details of an optional limitation (i.e., claim 1 “adjusting depth . . . when”) which is not required to occur in claims 1 and 11.  For example, claim 2 merely recites further details of depth adjustment, and depth adjustment is not required due to the contingent nature recited in claim 1. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20180010669 to Young (Young) published 1/31/18, translation provided, in view of GB 2567856 to Salter et al. (Salter). 
With respect to claims 1 and 11, Young discloses a method for providing content by an autonomous vehicle in an autonomous driving system (¶ 33 autonomous driving vehicle), the method comprising: 
measuring user data for playing three-dimensional (3D) content, the user data including
at least one of:
a position of the user's eye, 
a first distance between the eye position and the 3D content, 
a second distance between the eye position and an output device playing the 3D content, an angle between the eye position and the output device, and 
a type of the 3D content;
(claim 1 display . . . 3D image . . . adjust . . . depth level . . . 3D image based on acquired user information”; claim 5; claim 7 “user information includes . . . viewing distance information indicating a user’s viewing distance”; claim 10 “users gaze”; ¶ 20 “position of a user’s gaze”; ¶¶ 102 “viewing position of the user”; 507 “eye tracking”; 310, 5A, 310, 5B, FIG. 6, FIG. 10, 14, ¶ 458 feature points of users face, distance between users pupils (LER); 461 predict the age of the user based on the feature points; 463-467 machine learning . . . determine an appropriate depth according to an age group predicted . . . high ager user . . . high possibility of feeling dizziness . . . low depth level”; 487-492 S = (L*P)/ E . . . E is distance between users eyes, viewing distance L . . . viewing distance L2; FIG. 14, L and E shown below; 111 “how much the users viewing distance is . . . adjust the depth level”)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

estimating first prediction data indicating a degree of dizziness predicted for the user and second prediction data indicating a degree of carsickness predicted for the user, using a specific algorithm based on the user data wherein the first threshold indicates a minimum degree of dizziness at which the user feels dizzy, and the second threshold indicates a minimum degree of carsickness at which the user feels carsick.  
(¶¶ 463-467 machine learning . . . determine an appropriate depth according to an age group predicted . . . high ager user . . . high possibility of feeling dizziness . . . low depth level”; machine learning algorithm representation shown in FIG. 11; 7 “if the three-dimensional effect of the image is excessive, it may cause motion sickness or dizziness to the driver, so it is necessary to adjust the three dimensional effect appropriately according to the user.”; 203 “When the user feels an excessive three-dimensional effect in the parallax barrier 3D image, he/she may feel dizziness or motion sickness”; 455 “excessive three dimensional effect, dizziness or motion sickness may be induced . . . output a 3D image having an optimal three-dimensional effect by adjusting a depth level optimized for the user” 461-462 predict age based on extracted characteristic points . . . depth level according to . . . age group”);and 
playing the 3D content via the output device based on the adjusted depth, 
(¶ 7 “if the three-dimensional effect of the image is excessive, it may cause motion sickness or dizziness to the driver, so it is necessary to adjust the three dimensional effect appropriately according to the user.”; 461-462 predict age based on extracted characteristic points . . . depth level according to . . . age group”; 464 “display the depth level corresponding to the age group as the recommended depth level on the display unit 230 when the user adjusts the depth level” wherein predicted age group is disclosed as a proxy for minimum dizziness and carsickness thresholds; FIG. 11 selected depth levels, i.e., 1, 3, 5)
(¶¶ 12, 32 “depth level . . . adjusted . . . view . . . optimal three dimensional effect”)
Young fails to explicitly disclose the above cited adjustment occurs only when the prediction data is larger than a specific threshold, although as noted above, in the conditional limitation section, this is not currently a required limitation. 
Salter, from the same field of endeavor, also discloses using sensor data, such as a camera trained on a driver (s502, FIG. 5; p. 9 ll. 8-17; p. 16 ll. 12-21 “camera . . . position and orientation of occupants head”) and, like Young, factors in age of the driver (p. 16, ll. 1-12) to estimate prediction data of a degree of dizziness and/ or carsickness predicted for a user using a specific algorithm (s504, s505, FIG. 5; p. 1, l. 25-p. 2 l.16 “motion sickness . . . dizziness, fatigue . . . age . . . effect on the onset of motion sickness . . . probability or likelihood the person is experiencing motion sickness”; p. 3 ll. 15-35  “determining in dependence on the received data, a probability of motion sickness of the vehicle occupant, comparing the determined probability of motion sickness to a threshold value . . . likelihood . . . occupant will experience motion sickness In the event that it is determined that the occupant is likely to experience motion sickness remedial action is taken, in the form of a display of a datum, such as an artificial horizon within the cabin of the vehicle”; pp. 4, l. 15-p. 5 l.20; p. 10, 30-35 “The processor 112 is configured to calculate a probability, or likelihood, that a given vehicle occupant is experiencing motion sickness based on data received from the set of sensors”’ p. 11, ll. 18-26; p. 14, l. 22 – p. 16, l. 22; p. 16, l. 1 “optionally threshold is dynamic”; p. 14, ll. 29-35 “probability of motion sickness is determined as a weighted sum”)
adjusting visual display content when the prediction data is larger than a threshold, wherein the threshold indicates a minimum degree of dizziness and/or carsickness at which the user feels carsick (s506, s508, FIG. 5 and corresponding description) and playing the adjusted content (s510, FIG. 5 and corresponding description) (p. 12, ll. 26-30 “provide enough visible stimulation to the occupant so as to reduce the effects of motion sickness”; p. 14, ll. 11-35 “Figure 5 describes the process of monitoring the dynamic properties of the vehicle, as well as the physiological properties of one or more vehicle occupants, and based on both of the measured properties providing a response, in form a displayed datum, to alleviate and help mitigate the feeling of motion sickness experienced by one or more vehicle occupants thereby improving passenger comfort”)
(the process of FIG. 5 is iterative (i.e., p. 15, ll. 1-5 “In step S506, the probability of motion sickness value is compared to a predetermined threshold value. If the threshold is not exceeded, no action is taken in step S508 and the method returns to step S502. If the threshold is exceeded, it is determined in step S508 that the occupant has a high enough probability of experiencing the symptoms of motion sickness that remedial action should be taken, in which case the method proceeds to step S510” such that the displayed content is adjusted until the prediction data is smaller than a threshold) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement a prediction determination and comparison of the prediction to a threshold for both carsickness and dizziness in view of the teachings of Salter, into the system of Young such that the adjustment of 3D content, i.e., depth as disclosed by Young occurs in an iterative process wherein the depth is adjusted until the first prediction data is smaller than the first threshold, and the second prediction data is smaller than the second threshold, in order to reduce unnecessary computation and display adjustments unless it is needed to improve the comfort of the driver/ passenger. In addition, the user specific algorithm of Salter provides an improved prediction of motion sickness and dizziness that can be carried out in real time in response to monitored passenger conditions (i.e., Salter, p. 1 ll. 1-5 “reducing the probability that a vehicle occupant will experience motion sickness . . . improving comfort of an occupant of a vehicle”; p. 5, ll. 21-31; p. 11, ll. 18-27; p. 14, ll. 12-17; p. 16, l. 1 “optionally threshold is dynamic”; p. 14, ll. 29-35 “probability of motion sickness is determined as a weighted sum”)

With respect to claims 2 and 12, Young in view of Salter disclose the depth is adjusted until the first prediction data is smaller than the first threshold, and the second prediction data is smaller than the second threshold.  
(i.e., Young as modified by Salter ¶ 7 “if the three-dimensional effect of the image is excessive, it may cause motion sickness or dizziness to the driver, so it is necessary to adjust the three dimensional effect appropriately according to the user.”; 461-462 predict age based on extracted characteristic points . . . depth level according to . . . age group”; 464 “display the depth level corresponding to the age group as the recommended depth level on the display unit 230 when the user adjusts the depth level” wherein predicted age group is disclosed as a proxy for minimum dizziness and carsickness thresholds; FIG. 11 selected depth levels, i.e., 1, 3, 5; claim 1 display . . . 3D image . . . adjust . . . depth level . . . 3D image based on acquired user information”; ¶ 8 “outputting a parallax barrier 3D image by adjusting a barrier offset or a depth level according to a user is being researched”; 111 correspond to each situation, a barrier offset or you can adjust the depth level.; 118 When an adjustment completion input is received through the input unit 210 , the processor 270 may complete the adjustment of the barrier offset or the depth level; 461 predict the age of the user based on the feature points; 463-467 machine learning . . . determine an appropriate depth according to an age group predicted . . . high ager user . . . high possibility of feeling dizziness . . . low depth level”; 487-492 S = (L*P)/ E . . . E is distance between users eyes, viewing distance L . . . viewing distance L2; FIG. 14, L and E shown below; 111 “how much the users viewing distance is . . . adjust the depth level”; ¶¶ 463-467 machine learning . . . determine an appropriate depth according to an age group predicted . . . high ager user . . . high possibility of feeling dizziness . . . low depth level”; machine learning algorithm representation shown in FIG. 11; 7 “if the three-dimensional effect of the image is excessive, it may cause motion sickness or dizziness to the driver, so it is necessary to adjust the three dimensional effect appropriately according to the user.”; 203 “When the user feels an excessive three-dimensional effect in the parallax barrier 3D image, he/she may feel dizziness or motion sickness”; 455 “excessive three dimensional effect, dizziness or motion sickness may be induced . . . output a 3D image having an optimal three-dimensional effect by adjusting a depth level optimized for the user” 461-462 predict age based on extracted characteristic points . . . depth level according to . . . age group”)
(Salter p. 12, ll. 26-30 “provide enough visible stimulation to the occupant so as to reduce the effects of motion sickness”; p. 14, ll. 11-35 “Figure 5 describes the process of monitoring the dynamic properties of the vehicle, as well as the physiological properties of one or more vehicle occupants, and based on both of the measured properties providing a response, in form a displayed datum, to alleviate and help mitigate the feeling of motion sickness experienced by one or more vehicle occupants thereby improving passenger comfort”)
(Salter the process of FIG. 5 is iterative (i.e., p. 15, ll. 1-5 “In step S506, the probability of motion sickness value is compared to a predetermined threshold value. If the threshold is not exceeded, no action is taken in step S508 and the method returns to step S502. If the threshold is exceeded, it is determined in step S508 that the occupant has a high enough probability of experiencing the symptoms of motion sickness that remedial action should be taken, in which case the method proceeds to step S510” such that the displayed content is adjusted until the prediction data is smaller than a threshold) 

With respect to claims 3 and 13, as best understood in view of the 112(b) rejection, Young in view of Salter disclose the depth is adjusted to allow an adjustment distance indicating an actual distance between the eye and the 3D content to match a convergence distance indicating a distance for focusing the eye on the 3D content.
(Young, ¶ 111 “how much the users viewing distance is . . . adjust the depth level”; 272-273; 363-380; FIG. 5a-6, 14-16 and corresponding description; ¶ 100 “barrier offset may indicate an interval between a point at which a disparity image displayed on the image output unit 232 starts and a point at which a parallax barrier appears on the barrier unit 231 start”; 103 “When the user's viewing position, the parallax barrier, and the disparity image are arranged to correspond to each other, the user viewing the parallax barrier 3D image can feel a three-dimensional effect”; claim 2 “the processor adjusts the barrier offset by moving the parallax barrier, and adjusts the depth level by adjusting the disparity image”; 500-503 “When the parallax barrier implemented in the barrier unit 231 and the disparity image corresponding to the parallax barrier are arranged to correspond to the user's gaze position, the user may feel a three-dimensional effect . . . so that the parallax barrier and the disparity image correspond to the position of the gaze 310 detected through the camera 220 . . . processor 270 outputs the position and image of the parallax barrier in the barrier unit 231 so that the parallax barrier and the disparity image correspond to the changed position of the gaze 310”)
(Young, ¶¶ 485 “In order for the user to feel the three-dimensional effect of the parallax barrier 3D image, the user's viewing distance (L) and the rear distance (S) must correspond.”; 490 “When the rear distance (S2) is decreased while the viewing distance (L) is maintained, an L image and some R image are seen in the user's left eye, and an R image and some L image are seen in the right eye. This overlapping crosstalk may occur, and the user may feel dizzy”; 492-493 “processor 270 may adjust the rear distance, which is an interval between the barrier unit 231 and the image output unit 232 , based on the viewing distance information . . . adjust the rear distance so that the user's viewing distance and the rear distance correspond according to the above relational expression”; 496-501; compare spec. FIG. 21 (a) with doubled images and spec. 21(c) with single image and equalized convergence image (spec. ¶ 418 “convergence . . . obtain a single merged image . . . convergence distance means a distance for obtaining a single image”) with 1610a, 1610b, FIG. 17a; 109; 205 “processor 270 may adjust the depth level of the parallax barrier 3D image by adjusting a distance between the position of the object seen by the user's left eye and the position of the object seen by the right eye in the disparity image”; 260; 455)

With respect to claims 4 and 14, as best understood in view of the 112(b) rejection, Young in view of Salter disclose wherein the convergence distance and the adjustment distance are adjusted by altering a disparity of the 3D content.  
(Young, ¶ 111 “how much the users viewing distance is . . . adjust the depth level”; 272-273; 363-380; FIG. 5a-6, 14-16 and corresponding description; ¶ 100 “barrier offset may indicate an interval between a point at which a disparity image displayed on the image output unit 232 starts and a point at which a parallax barrier appears on the barrier unit 231 start”; 103 “When the user's viewing position, the parallax barrier, and the disparity image are arranged to correspond to each other, the user viewing the parallax barrier 3D image can feel a three-dimensional effect”; claim 2 “the processor adjusts the barrier offset by moving the parallax barrier, and adjusts the depth level by adjusting the disparity image”; 500-503 “When the parallax barrier implemented in the barrier unit 231 and the disparity image corresponding to the parallax barrier are arranged to correspond to the user's gaze position, the user may feel a three-dimensional effect . . . so that the parallax barrier and the disparity image correspond to the position of the gaze 310 detected through the camera 220 . . . processor 270 outputs the position and image of the parallax barrier in the barrier unit 231 so that the parallax barrier and the disparity image correspond to the changed position of the gaze 310”)
(Young, ¶¶ 485 “In order for the user to feel the three-dimensional effect of the parallax barrier 3D image, the user's viewing distance (L) and the rear distance (S) must correspond.”; 490 “When the rear distance (S2) is decreased while the viewing distance (L) is maintained, an L image and some R image are seen in the user's left eye, and an R image and some L image are seen in the right eye. This overlapping crosstalk may occur, and the user may feel dizzy”; 492-493 “processor 270 may adjust the rear distance, which is an interval between the barrier unit 231 and the image output unit 232 , based on the viewing distance information . . . adjust the rear distance so that the user's viewing distance and the rear distance correspond according to the above relational expression”; 496-501; compare spec. FIG. 21 (a) with doubled images and spec. 21(c) with single image and equalized convergence image (spec. ¶ 418 “convergence . . . obtain a single merged image . . . convergence distance means a distance for obtaining a single image”) with 1610a, 1610b, FIG. 17a; 109; 205 “processor 270 may adjust the depth level of the parallax barrier 3D image by adjusting a distance between the position of the object seen by the user's left eye and the position of the object seen by the right eye in the disparity image”; 260; 455)

With respect to claims 5 and 15, as best understood in view of the 112(b) rejection, Young in view of Salter disclose wherein the disparity is altered by changing at least one of the first distance, the second distance, or the angle.  
(Young, ¶ 111 “how much the users viewing distance is . . . adjust the depth level”; 272-273; 363-380; FIG. 5a-6, 14-16 and corresponding description; ¶ 100 “barrier offset may indicate an interval between a point at which a disparity image displayed on the image output unit 232 starts and a point at which a parallax barrier appears on the barrier unit 231 start”; 103 “When the user's viewing position, the parallax barrier, and the disparity image are arranged to correspond to each other, the user viewing the parallax barrier 3D image can feel a three-dimensional effect”; claim 2 “the processor adjusts the barrier offset by moving the parallax barrier, and adjusts the depth level by adjusting the disparity image”; 500-503 “When the parallax barrier implemented in the barrier unit 231 and the disparity image corresponding to the parallax barrier are arranged to correspond to the user's gaze position, the user may feel a three-dimensional effect . . . so that the parallax barrier and the disparity image correspond to the position of the gaze 310 detected through the camera 220 . . . processor 270 outputs the position and image of the parallax barrier in the barrier unit 231 so that the parallax barrier and the disparity image correspond to the changed position of the gaze 310”)
(Young, ¶¶ 485 “In order for the user to feel the three-dimensional effect of the parallax barrier 3D image, the user's viewing distance (L) and the rear distance (S) must correspond.”; 490 “When the rear distance (S2) is decreased while the viewing distance (L) is maintained, an L image and some R image are seen in the user's left eye, and an R image and some L image are seen in the right eye. This overlapping crosstalk may occur, and the user may feel dizzy”; 492-493 “processor 270 may adjust the rear distance, which is an interval between the barrier unit 231 and the image output unit 232 , based on the viewing distance information . . . adjust the rear distance so that the user's viewing distance and the rear distance correspond according to the above relational expression”; 496-501; compare spec. FIG. 21 (a) with doubled images and spec. 21(c) with single image and equalized convergence image (spec. ¶ 418 “convergence . . . obtain a single merged image . . . convergence distance means a distance for obtaining a single image”) with 1610a, 1610b, FIG. 17a; 109; 205 “processor 270 may adjust the depth level of the parallax barrier 3D image by adjusting a distance between the position of the object seen by the user's left eye and the position of the object seen by the right eye in the disparity image”; 260; 455)

With respect to claims 6 and 16, as best understood in view of the 112(b) rejection, Young in view of Salter disclose the user data includes variable data and invariable data, wherein the variable data includes the first distance, the second distance, and the angle, and wherein the invariable data includes the eye position and the type of the 3D content.  
(Young, FIG. 17a-17b, ¶ 506 “When the user's gaze 310 exists within the camera viewing angle 221, the processor 270 detects the gaze 310 through the camera 220 , and corresponds to the detected position of the gaze 310”; ¶ 10 “users viewing distance”; ¶ 17 “users movement”; 126 “the feature point may be the distance between the user's two pupils”; 128 “viewing distance based on the user's face image acquired through the camera 220 . . . determine a location and a distance at which the user views the vehicle display apparatus 200”; 141 “the distance between the point where the parallax barrier starts and the point where the disparity image starts”; 205 “adjust the depth level of the parallax barrier 3D image by adjusting a distance between the position of the object seen by the user's left eye and the position of the object seen by the right eye in the disparity image”; 262 “the rear distance, which is an interval between the barrier unit 231 and the image output unit 232 , based on the viewing distance information”; 264-267 S = (D*P)/E, viewing distance, horizontal length, distance between users eyes, rear distance; 278 “position of the user's gaze detected in the image acquired by the camera 220 is changed”)
(Young, type of 3D content, as best understood can be the type of depth level, i.e., ¶ 106 “depth level may indicate the degree of a three-dimensional effect appearing in the parallax barrier 3D image . . . when the depth level of the parallax barrier 3D image is 0, a 2D image without a stereoscopic effect may appear”; 137 processor 270 may output a 2D image or a parallax barrier 3D image . . . parallax barrier 3D image is a 3D image that can be viewed without additional equipment such as glasses”; 166 “display a 2D image or a disparity image”; 220 barrier offset as 2 and the depth level as 1 during registration is completed, the processor 270 may adjust the barrier offset to 2 and the depth level to 1; 260 “increase the depth level by about 1 . . . increase the depth level by about 5; FIG. 11-13, current level type 0-5 wherein adjustment changes based on current level type, i.e., FIG. 13). 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Salter and further in view of U.S. Patent Application Publication No. 2020/0327408 to Ro et al. (Ro). 
With respect to claims 7 and 17, as best understood in view of the 112(b) rejection, Young in view of Salter disclose machine learning algorithm with dynamic derived thresholds by repeated learning based on content playback information and user data measured from existing users 
(Salter, p. 14 l. 21- p. 5, l. 6; p. 15, ll. 1-21 “threshold is dynamic . .  .threshold is adjusted”; p. 11, ll. 17-27 “historical occupant sensor data . . . baseline . . . comparing current data form the sensors to the historical data”)
(Young, FIG. 11 depicting a neural network, compare with spec. FIG. 16; 463 “machine learning”)
However, Salter in view of Young fail to specifically disclose the machine learning model is a deep neural network. DNNs were known as a type of machine learning at the time of effective filing by PSOITSAs. For example, Ro, from the same field of endeavor, discloses estimating a degree of motion sickness for a user using a deep neural network (DNN) algorithm, via repeated learning based on content playback information and user data measured from existing users (¶ 2 “modeling the neural mismatch phenomenon that the VR sickness is felt when viewing VR content using deep learning, and quantitatively predicting the VR sickness in consideration of the modeled neural mismatch model.”; including motion sickness and dizziness, FIG. 1, ¶ 20 “evaluator that quantitatively evaluates virtual reality sickness for the received virtual reality content using a neural network “; 29 deep VR sickness score prediction network; 37 a neural store module that predicts visual sensory information based on past experience information, for example, a deep neural store network, a comparison module that extracts a mismatch feature between actual incoming visual information and expected visual information predicted by the neural store network, for example, a deep comparison network, and a VR sickness prediction module that predicts a level of VR sickness from the neural mismatch feature, for example, a deep VR sickness score prediction network; 39 VRSA framework to reliably predict the level of VR sickness caused by other factors such as an exceptional motion and a low frame rate; 54 the deep neural store network may learn visual signal prediction from an input visual signal. In this case, the deep neural store network may be trained with a normal video dataset; 60 The predictor of the deep neural store network consists of a spatio-temporal encoder using convolutional LSTM (ConvLSTM) and a spatio-temporal decoder using deconvolutional LSTM (DeconvLSTM).; 69 learning between the predictor P.sub.θ and the discriminator D.sub.φ, the prediction performance of the deep neural store network for the normal video sequence may be improved; 81 quantitatively predict a level of VR sickness using the deep network obtained by modeling a phenomenon in which motion sickness is caused due to mismatch between an input sensory signal sensed when viewing VR content and an expected sensory signal predicted by a neural store with past experiences; 2 modeling the neural mismatch phenomenon that the VR sickness is felt when viewing VR content using deep learning; FIG. 3-4, 5 (deep neural network store), and 6-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the deep neural network learning of Ro as the threshold determiner in Young in view of Salter in order to provide a threshold motion sickness and dizziness that is more closely correlated with human subjective scores, thereby reducing the chances a user will experience motion sickness or dizziness compared with other techniques (¶ 8 “ there were some limitations such as the low resolution of stimulus for VR sickness . . . Experimental results of the technique showed that the proposed VRSA index is highly correlated with human subjective scores”; 39 the inventive concept may allow a VRSA framework to reliably predict the level of VR sickness).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Salter and further in view of U.S. Patent Application Publication No. 20140218487 to Lambert et al. (Lambert)
With respect to claims 8 and 18, Young in view of Salter disclose use of the 3D display in an autonomous vehicle (young ¶ 33 autonomous driving vehicle) but fail to explicitly disclose the depth is varied depending on a driving route and driving plan of the autonomous vehicle.  
Lambert, from the same field of endeavor, discloses depth is varied depending on a driving route and driving plan of the vehicle (¶ 14 display 12 may be installed in a vehicle 18 . . . provide entertainment or information to the person 14 traveling in the vehicle; 44, FIG. 1 “3D image source”; FIG. 3, vehicle motion, tilt, frequency, etc. change the disparity gain, 355, adjust disparity; ¶¶ 15-16, 25-34, i.e., ¶ 16 “the greater the amount of motion indicated by the motion value 22, the more the disparity amount or the disparity between the left-eye image 24 and the right-eye image 26 is decreased to reduce the risk of motion sickness by the person 14 viewing the display 12”; ¶ 11 “variable depth or variable distance to objects displayed in the images . . . disparity . . . change in apparent depth of the 3D image”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to vary the depth depending on the route and driving plan as taught by Lambert since the route and driving plan have expected or current motion parameters of the vehicle that will affect motion sickness of an occupant in order to reduce vehicle motion induced motion sickness (Lambert, abstract “determining a motion value that characterizes motion of a display, and adjusting a disparity amount of a 3D image shown by the display incrementally based on the motion value in order to reduce motion sickness of a person viewing the display”; 2 persons viewing three-dimensional (3D) images while traveling may be even more susceptible to such unpleasant symptoms; 16 motion parameters other than the magnitude of motion that can be considered when determining how much the disparity amount should be decreased to avoid motion sickness). 

With respect to claims 9 and 19, Young in view of Salter and further in view of Lambert disclose
estimating a first variation range in which the position of the user's eye is varied according to the driving route, calculating a second variation range of a disparity of the 3D content to minimize the degree of dizziness and the degree of carsickness according to the first variation range using the specific algorithm; and
(Young, ¶¶ 5 “viewers gaze is within the viewing range”; 18 by outputting a 3D image corresponding to the user's gaze movement and; 20 parallax barrier 3D image corresponding to a position of a user's gaze; 129 processor 270 may detect the gaze of the user based on the image of the user's face and pupil acquired through the camera 220 . . . where the users gaze is directed . . . display the parallax barrier 3D image corresponding to the users gaze; 274, 275, 278 disparity image correspond to the changed gaze position in the barrier unit 231; 280 “when the user moves out of the viewing angle of the camera 220 , lowers the head, or turns the head, the user's gaze may deviate from the viewing angle of the camera 220”, i.e., variation range can be viewing angle of camera; 376; 380 disparity image to correspond to the changed position of the gaze. At least one of the position of the barrier and the position of the disparity image in the image output unit 232 may be adjusted; 382-383; 499-500 disparity image corresponding to the parallax barrier are arranged to correspond to the user's gaze position; 506-513; FIG. 14-17B)
changing the disparity by a predetermined time and/or predetermined distance interval, within the second variation range, based on a speed and/or acceleration of the autonomous vehicle. 
(Lambert, ¶ 16 motion value 22 may be determined based on vehicle speed and/or vehicle acceleration (i.e. change in vehicle speed); 24; 26; 315, 325, 330, 335, 355, FIG. 3)

With respect to claims 10 and 20, Young in view of Salter and further in view of Lambert disclose if the disparity is frequently varied or the second variation range is impossible to calculate, the 3D content is changed into two-dimensional (2D) content, or the 3D content is output via a different output device
(Lambert, ¶¶ 19 The image processor 40 may also be configured to set the disparity amount to zero (0) when the motion value is greater than a motion threshold. That is, above some level or degree of motion of the display 12, the image is always a 2D image; 30 the motion value suddenly increases because, for example the vehicle has encountered a bumpy road, it may be preferable to immediately change the disparity amount to zero to avoid an onset of motion sickness. In this case, the  method proceeds to step 340, DISPARITY AMOUNT=0, where the disparity is instantly set so a 2D image is displayed”)
(Young ¶¶ 202 When the depth level of the parallax barrier 3D image is 0, a 2D image without a stereoscopic effect appears; 397)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667